


110 HR 5457 IH: To extend the temporary suspension of duty on

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5457
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  Deltamethrin.
	
	
		1.Deltamethrin
			(a)In
			 generalHeading 9902.11.26 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Conforming
			 amendmentThe Harmonized Tariff Schedule of the United States is
			 further amended by striking heading 9902.01.49.
			(c)Effective
			 dateThe amendments made by
			 this section apply with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
